EXHIBIT 10.5

 

PLEDGE AND ESCROW AGREEMENT 

 

THIS PLEDGE AND ESCROW AGREEMENT (“Agreement”) is made and entered into as of
September 30, 2014, but made effective as of October 3, 2014, by and between THE
PULSE NETWORK, INC., a Nevada corporation (“PN-Nevada”), THE PULSE NETWORK,
INC., a Massachusetts corporation (“PN-Mass”), YOU EVERYWHERE NOW, LLC, a
California limited liability company (“YEN”)(PN-Nevada, PN-Mass, and YEN each
sometimes hereinafter referred to as a “Pledgor” and all of such entities
sometimes hereinafter collectively referred to as the “Pledgors”), and TCA
GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited partnership (the
“Secured Party”), with the joinder of DAVID KAHAN, P.A. (“Escrow Agent”).

 

RECITALS

 

WHEREAS, the Secured Party has made certain financial accommodations for the
benefit of the Credit Parties pursuant to that certain Credit Agreement of even
date herewith among the Credit Parties and Secured Party, among others (the
“Credit Agreement”); and

 

WHEREAS, in order to secure the full and prompt payment when due (whether at the
stated maturity, by acceleration or otherwise) of all of the Obligations of the
Credit Parties to the Secured Party, or any successor to the Secured Party,
under the Credit Agreement and all other Loan Documents, Pledgors have agreed to
irrevocably pledge to the Secured Party certain issued and outstanding shares of
the capital stock and/or membership interests as follows: (i) PN-Nevada pledging
100% of the issued and outstanding capital stock and/or membership interests, as
applicable, of each of its Subsidiaries, including PN-Mass (ii) PN-Mass pledging
100% of the issued and outstanding membership interests of each of its
Subsidiaries, including YEN and The Pulse Network Management, LLC, a
Massachusetts limited liability company; and (iii) YEN pledging 100% of the
issued and outstanding membership interests of each of its Subsidiaries,
including VoiceFollowUp, LLC, a California limited liability company, and
Traffic Geyser, LLC, a California limited liability company (each entity whose
capital stock or membership interests are being pledged hereunder hereinafter
referred to individually as a “Company” and collectively as the “Companies”)(all
of the shares of capital stock and/or membership interests being pledged
hereunder hereinafter collectively referred to as the “Pledged Securities”);

 

 
1


--------------------------------------------------------------------------------




 

NOW, THEREFORE, in consideration of the mutual covenants, agreements,
warranties, and representations herein contained, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

1.  Recitals, Construction and Defined Terms. The recitations set forth in the
preamble of this Agreement are true and correct and incorporated herein by this
reference. In this Agreement, unless the express context otherwise requires: (i)
the words “herein,” “hereof” and “hereunder” and words of similar import refer
to this Agreement as a whole and not to any particular provision of this
Agreement; (ii) references to the words “Section” or “Subsection” refer to the
respective Sections and Subsections of this Agreement, and references to
“Exhibit” or “Schedule” refer to the respective Exhibits and Schedules attached
hereto; (iii) the words “subsidiary” and “subsidiaries” shall include all
companies partly or completely owned or controlled by a Pledgor, including
first-tier subsidiaries, second-tier subsidiaries and third-tier subsidiaries;
and (iv) wherever the word “include,” “includes,” “including” or words of
similar import are used in this Agreement, such words will be deemed to be
followed by the words “without limitation.” All capitalized terms used in this
Agreement that are defined in the Credit Agreement shall have the meanings
assigned to them in the Credit Agreement, unless the context of this Agreement
requires otherwise (provided that if a capitalized term used herein is defined
in the Credit Agreement and separately defined in this Agreement, the meaning of
such term as defined in this Agreement shall control for purposes of this
Agreement).

 

2.  Pledge. In order to secure the full and timely payment and performance of
all of the Obligations of the Credit Parties to the Secured Party under the Loan
Documents, each Pledgor, respectively and as applicable, hereby transfers,
pledges, assigns, sets over, delivers and grants to the Secured Party a
continuing lien and security interest in and to all of the following property of
each Pledgor, both now owned and existing and hereafter created, acquired and
arising (all being collectively hereinafter referred to as the “Collateral”),
and all right, title and interest of each Pledgor in and to the Collateral,
to-wit:

 

(a) the Pledged Securities owned by each Pledgor, respectively and as
applicable;

 

(b) any certificates representing or evidencing the Pledged Securities, if any;

 

(c) any and all distributions thereon, and cash and non-cash proceeds and
products thereof, including all dividends, cash, distributions, income, profits,
instruments, securities, stock dividends, distributions of capital stock or
other securities of the Companies and all other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon conversion of the Pledged Securities, whether in connection with stock
splits, recapitalizations, merger, conversions, combinations, reclassifications,
exchanges of securities or otherwise; and

 

(d) any and all voting, management, and other rights, powers and privileges
accruing or incidental to an owner of the Pledged Securities and the other
property referred to in subsections 2(a) through 2(c) above.

 

 
2


--------------------------------------------------------------------------------




 

3.  Transfer of Pledged Securities. Simultaneously with the execution of this
Agreement, each Pledgor, as applicable, shall deliver to the Escrow Agent: (i)
if the Pledged Securities are evidenced by physical certificates, then all
original certificates representing or evidencing the Pledged Securities,
together with undated, irrevocable and duly executed assignments or stock powers
thereof in form and substance acceptable to Secured Party (together with
medallion guaranteed signatures, if required by Secured Party), executed in
blank by Pledgor; (ii) if the Pledged Securities are not represented by physical
certificates, then undated, irrevocable and duly executed assignment instruments
in form and substance acceptable to Secured Party, executed in blank by Pledgor;
and (iii) all other property, instruments, documents and papers comprising,
representing or evidencing the Collateral, or any part thereof, together with
proper instruments of assignment or endorsement, as Secured Party may request or
require, duly executed by each Pledgor (collectively, the “Transfer Documents”).
The Pledged Securities and other Transfer Documents (collectively, the “Pledged
Materials”) shall be held by the Escrow Agent pursuant to this Agreement until
the full payment and performance of all of the Obligations, the termination or
expiration of this Agreement, or delivery of the Pledged Materials in accordance
with this Agreement. In addition, all non-cash dividends, dividends paid or
payable in cash or otherwise in connection with a partial or total liquidation
or dissolution of any of the Companies, instruments, securities and any other
distributions, whether paid or payable in cash or otherwise, made on or in
respect of the Pledged Securities, whether resulting from a subdivision,
combination, or reclassification of the outstanding capital stock or other
securities of the Companies, or received in exchange for the Pledged Securities
or any part thereof, or in redemption thereof, as a result of any merger,
consolidation, acquisition, or other exchange of assets to which the Companies
may be a party or otherwise, or any other property that constitutes part of the
Collateral from time to time, including any additional certificates representing
any portion of the Collateral hereafter acquired by the Pledgors, shall be
immediately delivered or cause to be delivered by Pledgors to the Escrow Agent,
as applicable, in the same form as so received, together with proper instruments
of assignment or endorsement duly executed by the applicable Pledgor.

 

4.  Security Interest Only. The security interests in the Collateral granted to
Secured Party hereunder are granted as security only and shall not subject the
Secured Party to, or transfer or in any way affect or modify, any obligation or
liability of the Pledgors with respect to any of the Collateral or any
transaction in connection therewith.

 

5.  Record Owner of Collateral. Until an “Event of Default” (as hereinafter
defined) under this Agreement shall occur, the Pledged Securities shall remain
registered in the name of the Pledgors, as applicable. Pledgors will promptly
give to the Secured Party copies of any notices or other communications received
by it and with respect to Collateral registered in the name of Pledgors, as
applicable.

 

6.  Rights Related to Pledged Securities. Subject to the terms of this
Agreement, unless and until an Event of Default under this Agreement shall
occur:

 

(a) Each Pledgor shall be entitled to exercise any and all voting, management,
and other rights, powers and privileges accruing to an owner of the Pledged
Securities, or any part thereof, for any purpose consistent with the terms of
this Agreement, as applicable for each Pledgor; provided, however, such action
would not materially and adversely affect the rights inuring to Secured Party
under any of the Loan Documents, or adversely affect the remedies of the Secured
Party under any of the Loan Documents, or the ability of the Secured Party to
exercise same.

 

 
3


--------------------------------------------------------------------------------




 

(b) Upon the occurrence of an Event of Default, all rights of the Pledgors in
and to the Pledged Securities and all other Collateral, as applicable, shall
cease and all such rights shall immediately vest in Secured Party, as may be
determined by Secured Party, although Secured Party shall not have any duty to
exercise such rights or be required to sell or to otherwise realize upon the
Collateral, as hereinafter authorized, or to preserve the same, and Secured
Party shall not be responsible for any failure to do so or delay in doing so. To
effectuate the foregoing, each Pledgor hereby grants to Secured Party a proxy to
vote the Pledged Securities for and on behalf of each Pledgor, as applicable,
which proxy is irrevocable and coupled with an interest and which proxy shall be
effective upon the occurrence of any Event of Default. Such proxy shall remain
in effect so long as the Obligations remain outstanding. The Companies hereby
agree that any vote by any Pledgors in violation of this Section 6 shall be
null, void and of no force or effect. Furthermore, all dividends or other
distributions received by any Pledgor shall be subject to delivery to Escrow
Agent in accordance with Section 3 above, and until such delivery, any of such
dividends and other distributions shall be received in trust for the benefit of
the Secured Party, shall be segregated from other property or funds of the
Pledgors and shall be forthwith delivered to Escrow Agent in accordance with
Section 3 above.

 

7.  Release of Pledged Securities. Upon the timely payment in full of all of the
Obligations in accordance with the terms thereof, Secured Party shall notify the
Escrow Agent in writing to such effect. Upon receipt of such written notice, the
Escrow Agent shall return all of the Pledged Materials in Escrow Agent’s
possession to the Pledgors, as applicable, whereupon any and all rights of
Secured Party in and to the Pledged Materials and all other Collateral shall be
terminated.

 

8.  Representations, Warranties, and Covenants of the Pledgors and the
Companies. Each of the Pledgors and each of the Companies hereby covenant,
warrant and represent, for the benefit of the Secured Party, as follows (the
following representations and warranties shall be made as of the date of this
Agreement and as of each date when Pledged Securities are delivered to Escrow
Agent hereunder, as applicable):

 

(a) The Pledged Securities are free and clear of any and all Liens, other than
as created by this Agreement.

 

(b) The Pledged Securities have been duly authorized and are validly issued,
fully paid and non-assessable, and are subject to no options to purchase, or any
similar rights or to any restrictions on transferability.

 

(c) Each certificate or document of title constituting the Pledged Securities is
genuine in all respects and represents what it purports to be.

 

(d) By virtue of the execution and delivery of this Agreement and upon delivery
to Escrow Agent of the Pledged Securities in accordance with this Agreement,
Secured Party will have a valid and perfected, first priority security interest
in the Collateral, subject to no prior or other Liens of any nature whatsoever.

 

(e) Pledgors covenant, that for so long as this Agreement is in effect, Pledgors
will defend the Collateral and the priority of Secured Party’s security
interests therein, at their sole cost and expense, against the claims and
demands of all Persons at anytime claiming the same or any interest therein.

 

 
4


--------------------------------------------------------------------------------




 

(f) At its option, Secured Party may pay, for Pledgors’ account, any taxes
(including documentary stamp taxes), Liens, security interests, or other
encumbrances at any time levied or placed on the Collateral. Pledgors agree to
reimburse Secured Party on demand for any payment made or expense incurred by
Secured Party pursuant to the foregoing authorization. Any such amount, if not
promptly paid upon demand therefor, shall accrue interest at the highest
non-usurious rate permitted by applicable law from the date of outlay, until
paid, and shall constitute an Obligation secured hereby.

 

(g) The Pledgors and the Companies acknowledge, represent and warrant that
Secured Party is not an “affiliate” of the Pledgors or the Companies, as such
term is used and defined under Rule 144 of the federal securities laws.

 

(h) The Pledged Securities constitute all of the securities owned, legally or
beneficially, by each of the Pledgors, and such securities represent 100% of the
issued and outstanding capital stock or other securities, on a fully diluted
basis, of each of the Companies. At all times while this Agreement remains in
effect, the Pledged Securities shall constitute and represent 100% of the issued
and outstanding shares of the capital stock or other securities of each of the
Companies, on a fully-diluted basis.

 

9.  Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:

 

(a) Default. The occurrence of any breach, default or “Event of Default” (as
such term may be defined in any Loan Documents), after applicable notice and
cure periods, under any of the Loan Documents.

 

(b) Covenants and Agreements. The failure of any Pledgor or the Companies to
perform, observe or comply with any and all of the covenants, promises and
agreements of the Pledgors and the Companies in this Agreement, which such
failure is not cured by the Pledgors or the Companies within ten (10) days after
receipt of written notice thereof from Secured Party, except that there shall be
no notice or cure period with respect to any failure to pay any sums due under
or as part of the Obligations (provided that if the failure to perform or
default in performance is not capable of being cured, in Secured Party’s sole
discretion, then the cure period set forth herein shall not be applicable and
the failure or default shall be an immediate Event of Default hereunder).

 

(c) Information, Representations and Warranties. If any representation or
warranty made herein or in any other Loan Documents, or if any information
contained in any financial statement, application, schedule, report or any other
document given by the Companies to Secured Party in connection with the
Obligations, with the Collateral, or with the Loan Documents, is not in all
material respects true, accurate and complete, or if the Pledgors or the
Companies omitted to state any material fact or any fact necessary to make such
information not misleading.

 

10. Rights and Remedies. Subject at all times to the Uniform Commercial Code as
then in effect in the State governing this Agreement, the Secured Party shall
have the following rights and remedies upon the occurrence and continuation of
an Event of Default:

 

 
5


--------------------------------------------------------------------------------




 

(a) Upon and anytime after the occurrence and continuation of an Event of
Default, the Secured Party shall have the right to acquire the Pledged
Securities and all other Collateral in accordance with the following procedure:
(i) the Secured Party shall provide written notice of such Event of Default (the
“Default Notice”) to the Escrow Agent, with a copy to the Pledgors and the
Companies; (ii) as soon as practicable after receipt of a Default Notice, the
Escrow Agent shall deliver the Pledged Securities and all other Collateral,
along with the applicable Transfer Documents, to the Secured Party.

 

(b) Upon receipt of the Pledged Securities and other Collateral issued to the
Secured Party, the Secured Party shall have the right to, without notice or
demand to Pledgors or the Companies:

 

(i) sell the Collateral and to apply the proceeds of such sales, net of any
selling commissions, to the Obligations owed to the Secured Party by the
Companies under the Loan Documents, including outstanding principal, interest,
legal fees, and any other amounts owed to the Secured Party; and (ii) exercise
in any jurisdiction in which enforcement hereof is sought, any rights and
remedies available to Secured Party under the provisions of any of the Loan
Documents, the rights and remedies of a secured party under the Uniform
Commercial Code as then in effect in the State governing this Agreement, and all
other rights and remedies available to the Secured Party, under equity or
applicable law, all such rights and remedies being cumulative and enforceable
alternatively, successively or concurrently. In furtherance of the foregoing
rights and remedies:

 

(i) Secured Party may sell the Pledged Securities, or any part thereof, or any
other portion of the Collateral, in one or more sales, at public or private
sale, conducted by any agent of, or auctioneer or attorney for Secured Party, at
Secured Party’s place of business or elsewhere, or at any broker’s board or on
any securities exchange, for cash, upon credit or for future delivery, and at
such price or prices, all as Secured Party may deem appropriate. Secured Party
may be a purchaser at any such sale of any or all of the Collateral so sold. In
the event Secured Party is a purchaser at any such sale, Secured Party may apply
to such purchase all or any portion of the sums then due and owing by the
Companies to Secured Party under any of the Loan Documents or otherwise, and the
Secured Party may, upon compliance with the terms of the sale, hold, retain and
dispose of such property without further accountability to the Pledgors or the
Companies therefore. Secured Party is authorized, in its absolute discretion, to
restrict the prospective bidders or purchasers of any of the Collateral at any
public or private sale as to their number, nature of business and investment
intention, including the restricting of bidders or purchasers to one or more
persons who represent and agree, to the satisfaction of Secured Party, that they
are purchasing the Collateral, or any part thereof, for their own account, for
investment, and not with a view to the distribution or resale of any of such
Collateral.

 

(ii) Upon any such sale, Secured Party shall have the right to deliver, assign
and transfer to each purchaser thereof the Collateral so sold to such purchaser.
Each purchaser (including Secured Party) at any such sale shall, to the full
extent permitted by law, hold the Collateral so purchased absolutely free from
any claim or right whatsoever, including, without limitation, any equity or
right of redemption of the Pledgors, who, to the full extent that each Pledgor
may lawfully do so, hereby specifically waives all rights of redemption, stay,
valuation or appraisal which she now has or may have under any rule of law or
statute now existing or hereafter adopted.

 

(iii) At any such sale, the Collateral may be sold in one lot as an entirety, in
separate blocks or individually as Secured Party may determine, in its sole and
absolute discretion. Secured Party shall not be obligated to make any sale of
any Collateral if it shall determine in its sole and absolute discretion, not to
do so, regardless of the fact that notice of sale of such Collateral shall have
been given. Secured Party may, without notice or publication, adjourn any public
or private sale from time to time by announcement at the time and place fixed
for such sale, or any adjournment thereof, and any such sale may be made at any
time or place to which the same may be so adjourned without further notice or
publication.

 

 
6


--------------------------------------------------------------------------------




 

(iv) The Pledgors and the Companies acknowledge that compliance with applicable
federal and state securities laws (including, without limitation, the Securities
Act of 1933, as amended, blue sky or other state securities laws or similar laws
now or hereafter existing analogous in purpose or effect) might very strictly
limit or restrict the course of conduct of Secured Party if Secured Party were
to attempt to sell or otherwise dispose of all or any part of the Collateral,
and might also limit or restrict the extent to which or the manner in which any
subsequent transferee of any such securities could sell or dispose of the same.
The Pledgors and the Companies further acknowledge that under applicable laws,
Secured Party may be held to have certain general duties and obligations to the
Pledgors, as pledgors of the Collateral, or the Companies, to make some effort
toward obtaining a fair price for the Collateral even though the obligations of
the Pledgors and the Companies may be discharged or reduced by the proceeds of
sale at a lesser price. The Pledgors and the Companies understand and agree
that, to the extent allowable under applicable law, Secured Party is not to have
any such general duty or obligation to the Pledgors or the Companies, and
neither the Pledgors nor the Companies will attempt to hold Secured Party
responsible for selling all or any part of the Collateral at an inadequate price
even if Secured Party shall accept the first offer received or does not approach
more than one possible purchaser. Without limiting their generality, the
foregoing provisions would apply if, for example, Secured Party were to place
all or any part of such securities for private placement by an investment
banking firm, or if such investment banking firm purchased all or any part of
such securities for its own account, or if Secured Party placed all or any part
of such securities privately with a purchaser or purchasers.

 

(c) To the extent that the net proceeds received by the Secured Party are
insufficient to satisfy the Obligations in full, the Secured Party shall be
entitled to a deficiency judgment against each of the Pledgors and Companies and
any other Person obligated for the Obligations for such deficiency amount. The
Secured Party shall have the absolute right to sell or dispose of the
Collateral, or any part thereof, in any manner it sees fit and shall have no
liability to the Pledgors, the Companies, or any other party for selling or
disposing of such Collateral even if other methods of sales or dispositions
would or allegedly would result in greater proceeds than the method actually
used. The Pledgors, Companies and any other Person obligated for the Obligations
shall remain liable for all deficiencies and shortfalls, if any, that may exist
after the Secured Party has exhausted all remedies hereunder.

 

(d) Each right, power and remedy of the Secured Party provided for in this
Agreement or any other Transaction Document shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Secured Party of any one or more of
the rights, powers or remedies provided for in this Agreement or any other Loan
Documents, or now or hereafter existing at law or in equity or by statute or
otherwise, shall not preclude the simultaneous or later exercise by the Secured
Party of all such other rights, powers or remedies, and no failure or delay on
the part of the Secured Party to exercise any such right, power or remedy shall
operate as a waiver thereof. No notice to or demand on the Pledgor in any case
shall entitle it to any other or further notice or demand in similar or other
circumstances or constitute a waiver of any of the rights of the Secured Party
to any other further action in any circumstances without demand or notice. The
Secured Party shall have the full power to enforce or to assign or contract its
rights under this Agreement to a third party.

 

 
7


--------------------------------------------------------------------------------




 

(e) In addition to all other remedies available to the Secured Party, upon the
issuance of the Pledged Securities to the Secured Party after an Event of
Default, Pledgors and the Companies each agree to: (i) take such action and
prepare, distribute and/or file such documents and papers, as are required or
advisable in the opinion of Secured Party and/or its counsel, to permit the sale
of the Pledged Securities, whether at public sale, private sale or otherwise,
including, without limitation, issuing, or causing its counsel to issue, any
opinion of counsel for Pledgors or the Companies required to allow the Secured
Party to sell the Pledged Securities or any other Collateral under Rule 144;
(ii) to bear all costs and expenses of carrying out its obligations under this
Section 8(e), which shall be a part of the Obligations secured hereby; and (iv)
that there is no adequate remedy at law for the failure by the Pledgors and the
Companies to comply with the provisions of this Section 8(e) and that such
failure would not be adequately compensable in damages, and therefore agrees
that its agreements contained in this subsection may be specifically enforced.

 

11. Concerning the Escrow Agent.

 

(a) The Escrow Agent undertakes to perform only such duties as are expressly set
forth herein and no implied duties or obligations shall be read into this
Agreement against the Escrow Agent. Escrow Agent agrees to release any property
held by it hereunder (the “Escrowed Property”) in accordance with the terms and
conditions set forth in this Agreement.

 

(b) The Escrow Agent may act in reliance upon any writing or instrument or
signature which it, in good faith, believes to be genuine, may assume the
validity and accuracy of any statement or assertion contained in such a writing
or instrument, and may assume that any person purporting to give any writing,
notice, advice or instructions in connection with the provisions hereof has been
duly authorized to do so. The Escrow Agent shall not be liable in any manner for
the sufficiency or correctness as to form, manner, and execution, or validity of
any instrument deposited in this escrow, nor as to the identity, authority, or
right of any person executing the same; and its duties hereunder shall be
limited to the safekeeping of the Escrowed Property, and for the disposition of
the same in accordance with this Agreement. Escrow Agent shall not be deemed to
have knowledge of any matter or thing unless and until Escrow Agent has actually
received written notice of such matter or thing and Escrow Agent shall not be
charged with any constructive notice whatsoever.

 

(c) Escrow Agent shall hold in escrow, pursuant to this Agreement, the Escrowed
Property actually delivered and received by Escrow Agent hereunder, but Escrow
Agent shall not be obligated to ascertain the existence of (or initiate recovery
of) any other property that may be part or portion of the Collateral, or to
become or remain informed with respect to the possibility or probability of
additional Collateral being realized upon or collected at any time in the
future, or to inform any parties to this Agreement or any third party with
respect to the nature and extent of any Collateral realized and received by
Escrow Agent (except upon the written request of such party), or to monitor
current market values of the Collateral. Further, Escrow Agent shall not be
obligated to proceed with any action or inaction based on information with
respect to market values of the Collateral which Escrow Agent may in any manner
learn, nor shall Escrow Agent be obligated to inform the parties hereto or any
third party with respect to market values of any of the Collateral at any time,
Escrow Agent having no duties with respect to investment management or
information, all parties hereto understanding and intending that Escrow Agent’s
responsibilities are purely ministerial in nature. Any reduction in the market
value or other value of the Collateral while deposited with Escrow Agent shall
be at the sole risk of Pledgor and Secured Party. If all or any portion of the
Escrowed Property is in the form of a check or in any other form other than
cash, Escrow Agent shall deposit same as required but shall not be liable for
the nonpayment thereof, nor responsible to enforce collection thereof.

 

 
8


--------------------------------------------------------------------------------




 

(d) In the event instructions from Secured Party, Pledgors, or any other Person
would require Escrow Agent to expend any monies or to incur any cost, Escrow
Agent shall be entitled to refrain from taking any action until it receives
payment for such costs. It is agreed that the duties of Escrow Agent are purely
ministerial in nature and shall be expressly limited to the safekeeping of the
Escrowed Property and for the disposition of same in accordance with this
Agreement. Secured Party, Pledgors and the Companies, jointly and severally,
each hereby indemnifies Escrow Agent and holds it harmless from and against any
and all claims, liabilities, damages, costs, penalties, losses, actions, suits
or proceedings at law or in equity, or any other expenses, fees or charges of
any character or nature (collectively, the “Claims”), which it may incur or with
which it may be threatened, directly or indirectly, arising from or in any way
connected with this Agreement or which may result from Escrow Agent’s following
of instructions from Secured Party, Pledgors or the Companies, and in connection
therewith, indemnifies Escrow Agent against any and all expenses, including
attorneys’ fees and the cost of defending any action, suit, or proceeding or
resisting any Claim, whether or not litigation is instituted, unless any such
Claims arise as a result of Escrow Agent’s gross negligence or willful
misconduct. Escrow Agent shall be vested with a lien on all Escrowed Property
under the terms of this Agreement, for indemnification, attorneys’ fees, court
costs and all other costs and expenses arising from any suit, interpleader or
otherwise, or other expenses, fees or charges of any character or nature, which
may be incurred by Escrow Agent by reason of disputes arising between Pledgors,
the Companies, Secured Party, or any third party as to the correct
interpretation of this Agreement, and instructions given to Escrow Agent
hereunder, or otherwise, with the right of Escrow Agent, regardless of the
instruments aforesaid and without the necessity of instituting any action, suit
or proceeding, to hold any property hereunder until and unless said additional
expenses, fees and charges shall be fully paid. Any fees and costs charged by
the Escrow Agent for serving hereunder shall be paid by the Pledgors and the
Companies, jointly and severally.

 

(e) In the event Escrow Agent shall be uncertain as to its duties or rights
hereunder or shall receive instructions, claims or demands from Secured Party,
the Companies, Pledgors or from third persons with respect to the Escrowed
Property, which, in Escrow Agent’s sole opinion, are in conflict with each other
or with any provision of this Agreement, Escrow Agent shall be entitled to
refrain from taking any action until it shall be directed otherwise in writing
by Pledgors, the Companies and Secured Party and said third persons, if any, or
by a final order or judgment of a court of competent jurisdiction. If any of the
parties shall be in disagreement about the interpretation of this Agreement, or
about the rights and obligations, or the propriety of any action contemplated by
the Escrow Agent hereunder, the Escrow Agent may, at its sole discretion,
deposit the Escrowed Property with a court having jurisdiction over this
Agreement, and, upon notifying all parties concerned of such action, all
liability on the part of the Escrow Agent shall fully cease and terminate. The
Escrow Agent shall be indemnified by the Pledgors, the Companies and Secured
Party for all costs, including reasonable attorneys’ fees, in connection with
the aforesaid proceeding, and shall be fully protected in suspending all or a
part of its activities under this Agreement until a final decision or other
settlement in the proceeding is received. In the event Escrow Agent is joined as
a party to a lawsuit by virtue of the fact that it is holding the Escrowed
Property, Escrow Agent shall, at its sole option, either: (i) tender the
Collateral in its possession to the registry of the appropriate court; or (ii)
disburse the Collateral in its possession in accordance with the court’s
ultimate disposition of the case, and Secured Party, the Companies and Pledgors
hereby, jointly and severally, indemnify and hold Escrow Agent harmless from and
against any damages or losses in connection therewith including, but not limited
to, reasonable attorneys’ fees and court costs at all trial and appellate
levels.

 

 
9


--------------------------------------------------------------------------------




 

(f) The Escrow Agent may consult with counsel of its own choice (and the costs
of such counsel shall be paid by the Pledgors, the Companies and Secured Party,
jointly and severally) and shall have full and complete authorization and
protection for any action taken or suffered by it hereunder in good faith and in
accordance with the opinion of such counsel. The Escrow Agent shall not be
liable for any mistakes of fact or error of judgment, or for any actions or
omissions of any kind, unless caused by its willful misconduct or gross
negligence.

 

(g) The Escrow Agent may resign upon ten (10) days’ written notice to the
parties in this Agreement. If a successor Escrow Agent is not appointed by
Secured Party and Pledgors within this ten (10) day period, the Escrow Agent may
petition a court of competent jurisdiction to name a successor.

 

(h) Conflict Waiver. The Pledgors and each Company hereby acknowledges that the
Escrow Agent is counsel to the Secured Party in connection with the transactions
contemplated and referred herein. The Pledgors and the Companies agree that in
the event of any dispute arising in connection with this Agreement or otherwise
in connection with any transaction or agreement contemplated and referred
herein, the Escrow Agent shall be permitted to continue to represent the Secured
Party and neither the Pledgors, nor the Companies, will seek to disqualify such
counsel and each of them waives any objection Pledgors or the Companies might
have with respect to the Escrow Agent acting as the Escrow Agent pursuant to
this Agreement. Pledgors, the Companies and Secured Party acknowledge and agree
that nothing in this Agreement shall prohibit Escrow Agent from: (i) serving in
a similar capacity on behalf of others; or (ii) acting in the capacity of
attorneys for one or more of the parties hereto in connection with any matter.

 

12. Increase in Obligations. It is the intent of the parties to secure payment
of the Obligations, as the amount of such Obligations may increase from time to
time in accordance with the terms and provisions of the Loan Documents, and all
of the Obligations, as so increased from time to time, shall be and are secured
hereby. Upon the execution hereof, Pledgors and the Companies shall pay any and
all documentary stamp taxes and/or other charges required to be paid in
connection with the execution and enforcement of the Loan Documents, and if, as
and to the extent the Obligations are increased from time to time in accordance
with the terms and provisions of the Loan Documents, then Pledgors and the
Companies shall immediately pay any additional documentary stamp taxes or other
charges in connection therewith.

 

 
10


--------------------------------------------------------------------------------




 

13. Irrevocable Authorization and Instruction. If applicable, Pledgors and the
Companies hereby authorize and instruct the transfer agent for the Companies (or
transfer agents if there is more than one) to comply with any instruction
received by it from Secured Party in writing that: (i) states that an Event of
Default hereunder exists or has occurred; and (b) is otherwise in accordance
with the terms of this Agreement, without any other or further instructions from
Pledgors or the Companies, and Pledgors and the Companies agree that such
transfer agents shall be fully protected in so complying with any such
instruction from Secured Party.

 

14. Appointment as Attorney-in-Fact. Each of the Companies and Pledgors hereby
irrevocably constitute and appoint Secured Party and any officer or agent of
Secured Party, with full power of substitution, as its true and lawful
attorney-in-fact, with full irrevocable power and authority in the place and
stead of Pledgors or the Companies, as applicable, and in the name of Pledgors,
the Companies, or in the name of Secured Party, as applicable, from time to time
in the discretion of Secured Party, so long as an Event of Default hereunder
exists, for the purpose of carrying out the terms of this Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, including any financing statements, endorsements, assignments or
other instruments of transfer. Pledgors and the Companies each hereby ratify all
that said attorneys shall lawfully do or cause to be done pursuant to the power
of attorney granted in this Section 14. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until the Obligations are paid and performed in full.

 

15. Continuing Obligation of Pledgors and the Companies. The obligations,
covenants, agreements and duties of the Pledgors and the Companies under this
Agreement shall in no way be affected or impaired by: (i) the modification or
amendment (whether material or otherwise) of any of the obligations of the
Pledgors or the Companies or any other Person, as applicable; (ii) the voluntary
or involuntary bankruptcy, assignment for the benefit of creditors,
reorganization, or other similar proceedings affecting the Companies, Pledgors
or any other Person, as applicable; (iii) the release of the Companies, Pledgors
or any other Person from the performance or observance of any of the agreements,
covenants, terms or conditions contained in any Loan Documents, by the operation
of law or otherwise, including the release of the Companies’ or Pledgors’
obligation to pay interest or attorney's fees.

 

Pledgors and the Companies further agree that Secured Party may take other
guaranties or collateral or security to further secure the Obligations, and
consent that any of the terms, covenants and conditions contained in any of the
Loan Documents may be renewed, altered, extended, changed or modified by Secured
Party or may be released by Secured Party, without in any manner affecting this
Agreement or releasing Pledgors herefrom, and Pledgors shall continue to be
liable hereunder to pay and perform pursuant hereto, notwithstanding any such
release or the taking of such other guaranties, collateral or security. This
Agreement is additional and supplemental to any and all other guarantees,
security agreements or collateral heretofore and hereafter executed by Pledgors
and the Companies for the benefit of Secured Party, whether relating to the
indebtedness evidenced by any of the Loan Documents or not, and shall not
supersede or be superseded by any other document or guaranty executed by
Pledgors, the Companies or any other Person for any purpose. Pledgors and the
Companies hereby agree that Pledgors, the Companies, and any additional parties
who may become liable for repayment of the sums due under the Loan Documents,
may hereafter be released from their liability hereunder and thereunder; and
Secured Party may take, or delay in taking or refuse to take, any and all action
with reference to any of the Loan Documents (regardless of whether same might
vary the risk or alter the rights, remedies or recourses of Pledgors), including
specifically the settlement or compromise of any amount allegedly due
thereunder, all without notice to, consideration to or the consent of the
Pledgors, and without in any way releasing, diminishing or affecting in any way
the absolute nature of Pledgors’ obligations and liabilities hereunder.

  

 
11


--------------------------------------------------------------------------------




 

No delay on the part of the Secured Party in exercising any rights hereunder or
failure to exercise the same shall operate as a waiver of such rights. Pledgors
and each Company hereby waives any and all legal requirements, statutory or
otherwise, that Secured Party shall institute any action or proceeding at law or
in equity or exhaust its rights, remedies and recourses against Pledgors, any
Company or anyone else with respect to the Loan Documents, as a condition
precedent to bringing an action against Pledgors or any Company upon this
Agreement or as a condition precedent to Secured Party’s rights to sell the
Pledged Securities or any other Collateral. Pledgors and each Company agrees
that Secured Party may simultaneously maintain an action upon this Agreement and
an action or proceeding upon the Loan Documents. All remedies afforded by reason
of this Agreement are separate and cumulative remedies and may be exercised
serially, simultaneously and in any order, and the exercise of any of such
remedies shall not be deemed an exclusion of the other remedies and shall in no
way limit or prejudice any other contractual, legal, equitable or statutory
remedies which Secured Party may have in the Pledged Securities, any other
Collateral, or under the Loan Documents. Until the Obligations, and all
extensions, renewals and modifications thereof, are paid in full, and until each
and all of the terms, covenants and conditions of this Agreement are fully
performed, Pledgors shall not be released by any act or thing which might, but
for this provision of this Agreement, be deemed a legal or equitable discharge
of a surety, or by reason of any waiver, extension, modification, forbearance or
delay of Secured Party or any obligation or agreement between any Company or
their successors or assigns, and the then holder of the Loan Documents, relating
to the payment of any sums evidenced or secured thereby or to any of the other
terms, covenants and conditions contained therein, and Pledgors hereby expressly
waive and surrender any defense to liability hereunder based upon any of the
foregoing acts, things, agreements or waivers, or any of them. Pledgors and each
Company also waives any defense arising by virtue of any disability, insolvency,
bankruptcy, lack of authority or power or dissolution of Pledgors or any
Company, even though rendering the Loan Documents void, unenforceable or
otherwise uncollectible, it being agreed that Pledgors and each Company shall
remain liable hereunder, regardless of any claim which Pledgors or any Company
might otherwise have against Secured Party by virtue of Secured Party’s
invocation of any right, remedy or recourse given to it hereunder or under the
Loan Documents. In addition, Pledgors waive and renounce any right of
subrogation, reimbursement or indemnity whatsoever, and any right of recourse to
security for the Obligations of the Companies to Secured Party, unless and until
all of said Obligations have been paid in full to Secured Party.

 

16. Miscellaneous.

 

(a) Performance for Pledgors or the Companies. The Pledgors and the Companies
agree and hereby acknowledge that Secured Party may, in Secured Party’s sole
discretion, but Secured Party shall not be obligated to, whether or not an Event
of Default shall have occurred, advance funds on behalf of the Companies or
Pledgors, without prior notice to the Pledgors or the Companies, in order to
insure the Companies’ and Pledgors’ compliance with any covenant, warranty,
representation or agreement of the Pledgors or the Companies made in or pursuant
to this Agreement or the other Loan Documents, to continue or complete, or cause
to be continued or completed, performance of the Pledgors’ and the Companies’
obligations under any contracts of the Pledgors or the Companies, or to preserve
or protect any right or interest of Secured Party in the Collateral or under or
pursuant to this Agreement or the other Loan Documents; provided, however, that
the making of any such advance by Secured Party shall not constitute a waiver by
Secured Party of any Event of Default with respect to which such advance is
made, nor relieve the Pledgors or the Companies of any such Event of Default.
The Pledgors and the Companies, respectively and as applicable, shall pay to
Secured Party upon demand all such advances made by Secured Party with interest
thereon at the highest rate permitted by applicable law. All such advances shall
be deemed to be included in the Obligations and secured by the security interest
granted Secured Party hereunder; provided, however, that the provisions of this
Subsection shall survive the termination of this Agreement and Secured Party’s
security interest hereunder and the payment of all other Obligations.

 

 
12


--------------------------------------------------------------------------------




 

(b) Applications of Payments and Collateral. Except as may be otherwise
specifically provided in this Agreement or the other Loan Documents, all
Collateral and proceeds of Collateral coming into Secured Party’s possession may
be applied by Secured Party (after payment of any costs, fees and other amounts
incurred by Secured Party in connection therewith) to any of the Obligations,
whether matured or unmatured, as Secured Party shall determine in its sole
discretion. Any surplus held by the Secured Party and remaining after the
indefeasible payment in full in cash of all of the Obligations shall be paid
over to whomsoever shall be lawfully entitled to receive the same or as a court
of competent jurisdiction shall direct. In the event that the proceeds of any
such sale, collection or realization are insufficient to pay all amounts to
which the Secured Party is legally entitled, the Companies shall be jointly and
severally liable for the deficiency, together with interest thereon at the
highest rate permitted by applicable law, together with the costs of collection
and the reasonable fees, costs, expenses and other client charges of any
attorneys employed by the Secured Party to collect such deficiency.

 

(c) Waivers by Pledgor and the Companies. Each of the Companies and the Pledgors
hereby waives, to the extent the same may be waived under applicable law: (i)
notice of acceptance of this Agreement; (ii) all claims and rights of the
Pledgors and the Companies against Secured Party on account of actions taken or
not taken by Secured Party in the exercise of Secured Party’s rights or remedies
hereunder, under any other Loan Documents or under applicable law; (iii) all
claims of the Pledgors and the Companies for failure of Secured Party to comply
with any requirement of applicable law relating to enforcement of Secured
Party’s rights or remedies hereunder, under the other Loan Documents or under
applicable law; (iv) all rights of redemption of the Pledgors with respect to
the Collateral; (v) in the event Secured Party seeks to repossess any or all of
the Collateral by judicial proceedings, any bond(s) or demand(s) for possession
which otherwise may be necessary or required; (vi) presentment, demand for
payment, protest and notice of non-payment and all exemptions applicable to any
of the Collateral or the Pledgors or the Companies; (vii) any and all other
notices or demands which by applicable law must be given to or made upon the
Pledgors or the Companies by Secured Party; (viii) settlement, compromise or
release of the obligations of any person or entity primarily or secondarily
liable upon any of the Obligations; (ix) all rights of the Pledgors or the
Companies to demand that Secured Party release account debtors or other persons
or entities liable on any of the Collateral from further obligation to Secured
Party; and (x) substitution, impairment, exchange or release of any Collateral
for any of the Obligations. The Pledgors and the Companies agree that Secured
Party may exercise any or all of its rights and/or remedies hereunder and under
any other Loan Documents and under applicable law without resorting to and
without regard to any Collateral or sources of liability with respect to any of
the Obligations.

 

 
13


--------------------------------------------------------------------------------




 

(d) Waivers by Secured Party. No failure or any delay on the part of Secured
Party in exercising any right, power or remedy hereunder or under any other Loan
Documents or under applicable law, shall operate as a waiver thereof.

 

(e) Secured Party’s Setoff. Secured Party shall have the right, in addition to
all other rights and remedies available to it, following an Event of Default, to
set off against any Obligations due Secured Party, any debt owing to the
Pledgors or the Companies by Secured Party.

 

(f) Modifications, Waivers and Consents. No modifications or waiver of any
provision of this Agreement or any other Loan Documents, and no consent by
Secured Party to any departure by the Pledgors or the Companies therefrom, shall
in any event be effective unless the same shall be in writing, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given, and any single or partial written waiver by Secured
Party of any term, provision or right of Secured Party hereunder shall only be
applicable to the specific instance to which it relates and shall not be deemed
to be a continuing or future waiver of any other right, power or remedy. No
notice to or demand upon the Pledgors or the Companies in any case shall entitle
Pledgors or the Companies to any other or further notice or demand in the same,
similar or other circumstances.

 

(g) Notices. All notices of request, demand and other communications hereunder
shall be addressed, sent and deemed delivered in accordance with the Credit
Agreement, including delivery of any such notices or communications to PN-Nevada
on behalf of all Pledgors and Companies, which the Pledgors and each Company
hereby agrees and acknowledges shall be valid and effective notice to all the
Pledgors and Companies hereunder.

 

(h) Applicable Law and Consent to Jurisdiction. The Pledgors, the Companies and
the Secured Party each irrevocably agrees that any dispute arising under,
relating to, or in connection with, directly or indirectly, this Agreement or
related to any matter which is the subject of or incidental to this Agreement
(whether or not such claim is based upon breach of contract or tort) shall be
subject to the exclusive jurisdiction and venue of the state and/or federal
courts located in Broward County, Florida; provided, however, Secured Party may,
at Secured Party’s sole option, elect to bring any action in any other
jurisdiction. This provision is intended to be a “mandatory” forum selection
clause and governed by and interpreted consistent with Florida law. The
Pledgors, the Companies and Secured Party each hereby consents to the exclusive
jurisdiction and venue of any state or federal court having its situs in said
county (or to any other jurisdiction or venue, if Secured Party so elects), and
each waives any objection based on forum non conveniens. The Pledgors and the
Companies each hereby waives personal service of any and all process and consent
that all such service of process may be made by certified mail, return receipt
requested, directed to the Pledgors or the Companies, as applicable, as set
forth herein and in the manner provided by applicable statute, law, rule of
court or otherwise. Except for the foregoing mandatory forum selection clause,
this Agreement shall be construed in accordance with the laws of the State of
Nevada, without regard to the principles of conflicts of laws.

 

 
14


--------------------------------------------------------------------------------




 

(i) Survival: Successors and Assigns. All covenants, agreements, representations
and warranties made herein shall survive the execution and delivery hereof, and
shall continue in full force and effect until all Obligations have been paid in
full, there exists no commitment by Secured Party which could give rise to any
Obligations. Whenever in this Agreement any of the parties hereto is referred
to, such reference shall be deemed to include the successors and assigns of such
party. In the event that Secured Party assigns this Agreement and/or its
security interest in the Collateral, such assignment shall be binding upon and
recognized by the Pledgors. All covenants, agreements, representations and
warranties by or on behalf of the Pledgors or the Companies which are contained
in this Agreement shall inure to the benefit of Secured Party, its successors
and assigns. Neither the Pledgors, nor the Companies, may assign this Agreement
or delegate any of their respective rights or obligations hereunder, without the
prior written consent of Secured Party, which consent may be withheld in Secured
Party’s sole and absolute discretion.

 

(j) Severability. If any term, provision or condition, or any part thereof, of
this Agreement shall for any reason be found or held invalid or unenforceable by
any court or governmental authority of competent jurisdiction, such invalidity
or unenforceability shall not affect the remainder of such term, provision or
condition nor any other term, provision or condition, and this Agreement shall
survive and be construed as if such invalid or unenforceable term, provision or
condition had not been contained therein.

 

(k) Merger and Integration. This Agreement and the other Loan Documents contain
the entire agreement of the parties hereto with respect to the matters covered
and the transactions contemplated hereby, and no other agreement, statement or
promise made by any party hereto, or by any employee, officer, agent or attorney
of any party hereto, which is not contained herein shall be valid or binding.

 

(l) WAIVER OF JURY TRIAL. THE PLEDGORS AND THE COMPANIES EACH HEREBY: (i)
COVENANTS AND AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT
BY A JURY; AND (ii) WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING TO WHICH
THE PLEDGORS, ANY COMPANY AND SECURED PARTY MAY BE PARTIES, ARISING OUT OF, IN
CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS AGREEMENT, AND/OR ANY
TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR UNDERSTANDINGS (OR THE LACK OF ANY
OF THE FOREGOING) RELATING IN ANY WAY TO DEBTOR-CREDITOR RELATIONSHIP BETWEEN
THE PARTIES. IT IS UNDERSTOOD AND AGREED THAT THIS WAIVER CONSTITUTES A WAIVER
OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL PARTIES TO SUCH ACTIONS OR
PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE NOT PARTIES TO THIS
AGREEMENT. THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN, KNOWINGLY, WILLINGLY
AND VOLUNTARILY MADE BY THE PLEDGORS AND THE COMPANIES AND THE PLEDGORS AND THE
COMPANIES HEREBY AGREE THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE
BY ANY INDIVIDUAL TO INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY
OR NULLIFY ITS EFFECT. SECURED PARTY IS HEREBY AUTHORIZED TO SUBMIT THIS
AGREEMENT TO ANY COURT HAVING JURISDICTION OVER THE SUBJECT MATTER AND THE
PLEDGORS, THE COMPANIES AND SECURED PARTY, SO AS TO SERVE AS CONCLUSIVE EVIDENCE
OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY. THE PLEDGORS AND THE COMPANIES
REPRESENT AND WARRANT THAT EACH OF THEM HAS BEEN REPRESENTED IN THE SIGNING OF
THIS AGREEMENT AND IN THE MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL,
SELECTED OF ITS OWN FREE WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS
THIS WAIVER WITH COUNSEL.

 

 
15


--------------------------------------------------------------------------------




 

(m) Execution. This Agreement may be executed in one or more counterparts, all
of which taken together shall be deemed and considered one and the same
Agreement. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format file or other similar
format file, such signature shall be deemed an original for all purposes and
shall create a valid and binding obligation of the party executing same with the
same force and effect as if such facsimile or “.pdf” signature page was an
original thereof.

 

(n) Headings. The headings and sub-headings contained in the titling of this
Agreement are intended to be used for convenience only and shall not be used or
deemed to limit or diminish any of the provisions hereof.

 

(o) Gender and Use of Singular and Plural. All pronouns shall be deemed to refer
to the masculine, feminine, neuter, singular or plural, as the identity of the
party or parties or their personal representatives, successors and assigns may
require. The word “Company” or “Companies” shall mean all of the undersigned
Persons.

 

(p) Further Assurances. The parties hereto will execute and deliver such further
instruments and do such further acts and things as may be reasonably required to
carry out the intent and purposes of this Agreement, including the execution and
filing of UCC-1 Financing Statements in any jurisdiction as Secured Party may
require.

 

(q) Time is of the Essence. The parties hereby agree that time is of the essence
with respect to performance of each of the parties’ obligations under this
Agreement. The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.

 

(r) Joint Preparation. The preparation of this Agreement has been a joint effort
of the parties and the resulting documents shall not, solely as a matter of
judicial construction, be construed more severely against one of the parties
than the other.

 

(s) Prevailing Party. If any legal action or other proceeding is brought for the
enforcement of this Agreement or any other Loan Documents, or because of an
alleged dispute, breach, default or misrepresentation in connection with any
provisions of this Agreement or any other Loan Documents, the successful or
prevailing party or parties shall be entitled to recover from the nonprevailing
party, reasonable attorneys’ fees, court costs and all expenses, even if not
taxable as court costs (including, without limitation, all such fees, costs and
expenses incident to appeals), incurred in that action or proceeding, in
addition to any other relief to which such party or parties may be entitled.

 

 
16


--------------------------------------------------------------------------------




 

(t) Costs and Expenses. The Pledgors and the Companies, jointly and severally,
agree to pay to the Secured Party, upon demand, the amount of any and all costs
and expenses, including the reasonable fees, costs, expenses and disbursements
of counsel for the Secured Party and of any experts and agents, which the
Secured Party may incur in connection with: (i) the preparation, negotiation,
execution, delivery, recordation, administration, amendment, waiver or other
modification or termination of this Agreement; (ii) the custody, preservation,
use or operation of, or the sale of, collection from, or other realization upon,
any Collateral; (iii) the exercise or enforcement of any of the rights of the
Secured Party hereunder; or (iv) the failure by the Pledgors or the Companies to
perform or observe any of the provisions hereof. Included in the foregoing shall
be the amount of all expenses paid or incurred by Secured Party in consulting
with counsel concerning any of its rights hereunder, under any Loan Documents or
under applicable law, as well as such portion of Secured Party’s overhead as
Secured Party shall allocate to collection and enforcement of the Obligations in
Secured Party’s sole but reasonable discretion. All such costs and expenses
shall bear interest from the date of outlay until paid, at the highest rate
allowed by law. The provisions of this Subsection shall survive the termination
of this Agreement and Secured Party’s security interest hereunder and the
payment of all Obligations.

 

(u) Joint and Several Liability. The liability of Pledgors and the Companies
shall be joint and several with each other and any other Person liable for the
Obligations.

 

[Signatures on the following page]

 

 
17


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

PLEDGORS:

 

THE PULSE NETWORK, INC., a

Nevada corporation

 

By:

 

Name:

 

Title:

             

THE PULSE NETWORK, INC.,

a Massachusetts corporation

 

YOU EVERYWHERE NOW, LLC

a California limited liability company

               

 

 

By: THE PULSE NETWORK, INC., a

Massachusetts corporation

          By:    

 

  Name:             Title:                   By:             Name:            
Title:      

 

COMPANIES:

                   

THE PULSE NETWORK, INC., a

Nevada corporation

                        By:         Name:             Title:             THE
PULSE NETWORK, INC.,   THE PULSE NETWORK a Massachusetts corporation   
MANAGEMENT, LLC, a Massachusetts   limited liability company   By: By: THE PULSE
NETWORK, INC., a  Name: Massachusetts corporation Title:     By:   Name:  
Title:

 

 
18


--------------------------------------------------------------------------------




 

YOU EVERWHERE NOW, LLC,

a California limited liability company

 

VOICEFOLLOWUP, LLC, a California
limited liability company

         

By: THE PULSE NETWORK, INC., a
Massachusetts corporation, its
Sole Member

By: YOU EVERWHERE NOW, LLC, a
California limited liability company, its Sole
Member

By:

    By: THE PULSE NETWORK, INC., a  

Name:

    Massachusetts corporation  

Title:

                            By:             Name:             Title:          

TRAFFIC GEYSER, LLC,

a California limited liability company  

 

 

By: YOU EVERYWHERE NOW, LLC, a

California limited liability company, its

Sole Member

 

 

 

By: THE PULSE NETWORK, INC., a

Massachusetts corporation, its Sole Member

      By:   Name:   Title:  

 

SECURED PARTY:

 

 

TCA GLOBAL CREDIT MASTER FUND, LP

   

By:  TCA Global Credit Fund GP, Ltd.

Its:  General Partner

        By:     Robert Press, Director  

 

 

19

--------------------------------------------------------------------------------

 